TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00268-CV



                                  In re Joe Nathan Middleton



                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               The petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a). The

motion for free copy or loan of the appellate record is overruled.




                                              __________________________________________

                                              Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Henson

Filed: June 11, 2008